Fourth Court of Appeals
                                              San Antonio, Texas
                                                    August 11, 2015

                                             No. 04-15-00436-CV
                                   Bryan SMITH d/b/a Vision Design and Build,
                                                  Appellant


                                                          v.

                                        Robert OVERBY and Teresa Overby,
                                                   Appellees

                            From the 438th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2008-CI-02799
                                    Honorable Gloria Saldana, Judge Presiding

                                             ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
October 14, 2015.

                                                               PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Daniel Pozza                                               Marcella A. Della Casa
Law Offices Of Dan Pozza                                       Burleson LLP
239 E. Commerce St.                                            Weston Centre
San Antonio, TX 78205-2923                                     112 East Pecan Street, Suite 700
                                                               San Antonio, TX 78205
Judy Busbee-Mata
438th Judicial District, Deputy Official Court Reporter        Robert P. Wilson
100 Dolorosa, Fourth Floor                                     Law Office Of Robert P. Wilson
San Antonio, TX 78205                                          26545 IH 10 West, Suite 150
                                                               Boerne, TX 78006